Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Deborah Timmons, Appellant                           Appeal from the 114th District Court of
                                                     Smith County, Texas (Tr. Ct. No. 114-
No. 06-13-00021-CR        v.                         1126-10). Opinion delivered by Chief
                                                     Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                         Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Deborah Timmons, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                     RENDERED MARCH 6, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk